June 29, 1936. The opinion of the Court was delivered by
This case, the State of South Carolina, as plaintiff, against the defendant, Georgia Power Company, a corporation, commenced in the Court of Common Pleas for Oconee County, is an action for recovery of certain penalties alleged to be due the State of South Carolina by the defendant, and the case comes to this Court on appeal from an order in the cause issued by his Honor, Judge G.B. Greene, dismissing the defendant's motion for the purpose of quashing and setting aside the substituted service of the summons and complaint on the defendant.
The decree of Judge Greene is a very strong decree, but, in our opinion, the case is controlled by the recent case ofDyar v. Georgia Power Company, 173 S.C. 527,176 S.E., 711, the opinion in which case was filed a few days after *Page 238 
the decree prepared by Judge Greene in the case at bar; the facts in the case at bar being substantially the same as the facts in the case of Dyar v. Georgia Power Company, supra.
The opinion in the case, therefore, forecloses the questions presented in the case at bar.
The exceptions are therefore sustained, the order appealed from reversed, and the motion of the defendant to quash and set aside the service is granted.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE concur.